Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 30, 2015

The Court of Appeals hereby passes the following order:

A16D0117. H. LANE HOLTON v. JAMES and HARRY HOLTON, INC.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED. The appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of the Superior Court is directed to include
a copy of this order in the record transmitted to the Court of Appeals.


LC Numbers:
11V405

                                       Court of Appeals of the State of Georgia
                                                                            11/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.